DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed 12/29/2021.
Claims 1-20 are allowed.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
	As per claim 1, the examiner found no prior arts that teach or fairly suggest, either alone or in combination, each and every limitations of the claim when the claim is taken into the consideration as a whole.  In particular, no prior arts teach “identifying, from a plurality of event escalation trees, an event escalation tree comprising the first event, wherein each respective event escalation tree defines a unique sequence of events and a respective action of a disaster recovery preparation process to execute for each respective event, and wherein events of the identified event escalation tree indicate a progression of the potential threat to additional areas in the data center and corresponding actions to the events indicate transferring data from servers in areas where the potential threat is detected to servers in other areas within the data center where the potential threat is not detected; and responsive to detecting the events at the data center sequentially ordered in accordance with the identified event escalation tree, 
	Claims 11 and 20 are a system claim and a computer readable medium claim corresponding to the method claim 1 and are allowable for the same reasons.
	Claims 2-10 and 12-19 depend either directly or indirectly on claim 1 or 11 and are allowable as a result.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
PG Pub. 2018/0,293,587 A1 discloses detecting the state of an object being monitored with a sensor device such as an image sensor, temperature sensor, a moisture sensor, a sound sensor, etc.
KR 2,030,006 B1 discloses an intelligent fire extinguishing system incorporating sensors to detect fire and initiate disaster prevention.
KR 2,023,465 B1 discloses a system capable of predicting and diagnosing failure at a site using various environment sensors.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAE M KO whose telephone number is (571)270-3886. The examiner can normally be reached M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAE M KO/Primary Examiner, Art Unit 2114                                                                                                                                                                                                        January 29, 2022